Citation Nr: 1227405	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chest pain, claimed as secondary to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  The Veteran and his wife testified before a Decision Review Officer at the RO in July 2006.  A transcript of that hearing is of record.  This matter was previously before the Board in May 2008 and June 2010 at which times the case was remanded for additional development.  Due to a material defect in the March 2012 supplemental statement of the case (SSOC), there has not been substantial compliance with the Board's June 2010 remand directives thus necessitating the remand below.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also before the Board in June 2010 was the issue of entitlement to service connection for a skin disability.  However, the RO subsequently granted service connection for chronic tinea cruris and toenail onychomycosis (claimed as a skin disability) in March 2012.  As this constitutes a full grant of the benefits sought with respect to this issue, the issue is no longer in appellate status and will not be further addressed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In June 2010, the Board remanded the issue of entitlement to service connection for asthma to the RO for additional evidentiary development and readjudicication.  The Board also noted that the issue of entitlement to service connection for chest pain, claimed as secondary to asthma, was a separate issue and was inextricably intertwined with the issue of entitlement to service connection for asthma.  It thus directed that both issues be readjudicated following completion of the evidentiary development being sought at that time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

A review of the record reveals that the RO substantially complied with the evidentiary development that the Board requested in the June 2010 remand by obtaining adequate medical evidence which is included in the March 2012 SSOC.  However, the SSOC only addresses the issue of entitlement to service connection for chest pain, claimed as secondary to asthma.  Not only does it leave out the issue of entitlement to service connection for asthma, but it states that this issue had already been granted.  In this regard, the SSOC identifies additional private medical evidence that was submitted in support of the Veteran's claim for service connection for asthma (evidence that was submitted after the issuance of an earlier SSOC in March 2010), but declines to consider and discuss this evidence by stating that the asthma disability had already been granted.  See March 2012 SSOC, page 9.  This is in contrast to the rating decisions on file, issued as recently as March 2012, which show that the Veteran's asthma is not a service connected disability.  Accordingly, the SSOC contains a material defect by stating that an issue on appeal has been granted which does not appear to have been granted, and is inadequate in that it fails to consider additional pertinent evidence that was submitted after the most recent SSOC in March 2010.  See 38 C.F.R. § 19.31(b). 

Thus, in order to cure the defects noted above with respect to the March 2012 SSOC, clarification must be obtained regarding the disposition of the claim for service connection for asthma.  Assuming that this claim is still denied, the Veteran should be issued a corrective SSOC that addresses the issue and includes a summary of the applicable laws and regulations with appropriate citations and a discussion of how these laws and regulations affect the determination, as well as the inextricably intertwined issue of entitlement to service connection for chest pain, claimed as secondary to asthma.  38 C.F.R. § 19.31. 

While the Board regrets the additional delay in this appeal, the appellant's claims must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

Clarify the disposition of the claim for service connection for asthma.  If this claim is still denied, provide the Veteran with a corrective SSOC that includes this issue in addition to the issue of service connection for chest pain, claimed as secondary to asthma.  A summary of the applicable laws and regulations with appropriate citations and a discussion of how these laws and regulations affect the determinations should be included.  38 C.F.R. § 19.31.  After giving the appellant and his representative an opportunity to submit additional evidence and/or argument in response, return the file to the Board for further appellant consideration.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


